Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams, IV et al. (US 8,888,337) (hereinafter Adams) in view of Toro Ratchet Clamps, Toro Australia (Published May 24 2017) (See NPL in IDS filed 12/16/2020) (hereinafter Toro).
Re claim 1: Adams teaches a lighting attachment apparatus, comprising: a body (clip 1 has body for holding decorative lights; abstract, fig. 1) having a proximal end (proximal end 4, fig. 1) and a distal end (distal end at top of 23, fig. 2); an attachment member (clamping arm 24 and leg 20, fig. 2) disposed at the proximal end of the body (end of 24) for removably attaching the body (1) to a structure (structure clamped between 20 and 24, fig. 2); and a light bulb receiver coupling member (2, fig. 1) disposed at the distal end of the body (distal end at top of 23), wherein the light bulb receiver coupling member (2) comprises: a first arm (7, fig. 1) for 
However, Adams fails to teach the light bulb receiver coupling member comprises: a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth to secure the first arm against the first side of the light bulb receiver and the second arm against the second side of the light bulb receiver.  
Toro teaches a light bulb receiver coupling member (see annotated figure) comprises a first arm (first arm, see annotated fig) for engaging a first side of a light bulb receiver (left side, see annotated figure), a first set of teeth (first teeth, see annotated figure) disposed on an end of the first arm (see annotated figure), a second arm (second arm, see annotated figure) for engaging a second side of the light bulb receiver (right side) opposite the first side of the light bulb receiver (left side), a second set of teeth (second teeth, see annotated figure) disposed on an end of the second arm (see annotated figure) and for engaging with the first set of teeth to secure the first arm against the first side of the light bulb receiver and the second arm against the second side of the light bulb receiver (see description of Toro ratchet clamps).  

    PNG
    media_image1.png
    358
    440
    media_image1.png
    Greyscale

Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth to secure the first arm against the first side of the light bulb receiver and the second arm against the second side of the light bulb receiver, in order to further secure the bulb in position and prevent dislodgement.

Re claim 2: Adams teaches the attachment member (clamping arm 24 and leg 20, fig. 2) comprises a flat elongated member (flat portion of 20, fig. 2) for engaging against a roof shingle (20 holds onto shingle securely, see Col. 4 lines 33-34) or a wall of a rain gutter (see fig. 8 and 9).  



Re claim 4: Adams teaches the first arm (7, fig. 1) comprises a curvature (curvature of 7, fig. 1) to wrap around the first side of the light bulb receiver (see fig. 1), and wherein the second arm (8, fig. 1) comprises a curvature (curvature of 8, fig. 1) to wrap around the second side of the light bulb receiver (see fig. 1).  

Re claim 5: Adams fails to teach the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver.
Toro teaches the first set of teeth (see annotated figure) ratchet over the second set of teeth (see annotated figure) to increase a force applied (force applied is increased as more teeth between the arms are engaged) by the first arm on the first side of the light bulb receiver (see annotated figure) and to increase a force applied (force applied is increased as more teeth between the arms are engaged) by the second arm on the second side of the light bulb receiver (see description).
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a 

Re claim 6: Adams fails to teach the first set of teeth ratchet over the second set of teeth and increase a number teeth from the first set of teeth that engage with teeth from the second set of teeth.  
Toro teaches the first set of teeth (first teeth, see annotated figure) ratchet over (see description) the second set of teeth (second teeth, see annotated figure) and increase a number teeth from the first set of teeth that engage with teeth from the second set of teeth (first teeth and second teeth engage more as the arms are pushed together).  
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver, in order to further secure the bulb in position and prevent dislodgement.
 

Toro teaches the first arm (first arm, see annotated figure) comprises a first tooth clamp (first teeth, see annotated figure) to engage a surface of the second arm (lower surface of second arm, see annotated figure) that is opposite from the second set of teeth (second teeth) for forcing the second set of teeth against the first set of teeth (see figure).  
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver, in order to further secure the bulb in position and prevent dislodgement.

Re claim 8: Adams fails to teach the second arm comprises a second tooth clamp to engage a surface of the first arm that is opposite from the first set of teeth for forcing the first set of teeth against the second set of teeth.  
Toro teaches the second arm (second arm, see annotated figure) comprises a second tooth clamp (second teeth, see annotated figure) to engage a surface of the first arm (upper surface of first arm, see annotated figure) that is opposite from the first set of teeth (see fig. 1) for forcing the first set of teeth against the second set of teeth (see figure).  

 
Re claim 9: Adams fails to teach when the first set of teeth are engaged with the second set of teeth, the first arm and the second are aligned with each other and overlap each other, wherein the first set of teeth and the second set of teeth disengage from each by moving the first arm out of alignment with the second arm so that the first arm does not overlap with the second arm.  
Toro teaches when the first set of teeth (first teeth) are engaged with the second set of teeth (second teeth), the first arm and the second are aligned with each other and overlap each other (see description), wherein the first set of teeth (first teeth) and the second set of teeth (second teeth) disengage from each by moving the first arm out of alignment with the second arm (teeth can be dislodged by moving the arms laterally so they do not overlap) so that the first arm does not overlap with the second arm (see description).
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a 

Re claim 10: Adams teaches the light bulb receiver coupling member (2, fig. 1) is attached to an elevation member (36, fig. 1) extending from the attachment member (clamping arm 24 and leg 20, fig. 2).  

Re claim 11: Adams teaches a lighting attachment apparatus, comprising: a light bulb receiver coupling member (2, fig. 1) including: a first arm (7, fig. 1) for engaging a first side of a light bulb receiver (2), a second arm (8, fig. 1) for engaging a second side of the light bulb receiver (2) opposite the first side of the light bulb receiver (see fig. 1).  
Toro teaches a light bulb receiver coupling member (see annotated figure) including a first arm (first arm, see annotated fig) for engaging a first side of a light bulb receiver (left side, see annotated figure), a first set of teeth (first teeth, see annotated figure) disposed on an end of the first arm (see annotated figure), a second arm (second arm, see annotated figure) for engaging a second side of the light bulb receiver (right side) opposite the first side of the light bulb receiver (left side), a second set of teeth (second teeth, see annotated figure) disposed on an end of the second arm (see annotated figure) and for engaging with the first set of teeth to secure the first arm against the first side of the light bulb receiver and the second arm against the second side of the light bulb receiver (see description of Toro ratchet clamps).  


Re claim 12: Adams teaches the first arm (7, fig. 1) comprises a curvature (curvature of 7, fig. 1) to wrap around the first side of the light bulb receiver (2), and wherein the second arm (8, fig. 1) comprises a curvature (curvature of 8, fig. 1) to wrap around the second side of the light bulb receiver (2).  

Re claim 13: Adams fails to teach the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver.  
Toro teaches the first set of teeth (see annotated figure) ratchet over the second set of teeth (see annotated figure) to increase a force applied (force applied is increased as more teeth between the arms are engaged) by the first arm on the first side of the light bulb receiver (see annotated figure) and to increase a force applied (force applied is increased as more teeth between the arms are engaged) by the second arm on the second side of the light bulb receiver (see description).


Re claim 14: Adams fails to teach the first set of teeth ratchet over the second set of teeth and increase a number teeth from the first set of teeth that engage with teeth from the second set of teeth.  
Toro teaches the first set of teeth (first teeth, see annotated figure) ratchet over (see description) the second set of teeth (second teeth, see annotated figure) and increase a number teeth from the first set of teeth that engage with teeth from the second set of teeth (first teeth and second teeth engage more as the arms are pushed together).  
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the 

Re claim 15: Adams fails to teach the first arm comprises a first tooth clamp to engage a surface of the second arm that is opposite from the second set of teeth for forcing the second set of teeth against the first set of teeth.  
Toro teaches the first arm (first arm, see annotated figure) comprises a first tooth clamp (first teeth, see annotated figure) to engage a surface of the second arm (lower surface of second arm, see annotated figure) that is opposite from the second set of teeth (second teeth) for forcing the second set of teeth against the first set of teeth (see figure).  
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver, in order to further secure the bulb in position and prevent dislodgement.

Re claim 16: Adams fails to teach the second arm comprises a second tooth clamp to engage a surface of the first arm that is opposite from the first set of teeth for forcing the first set of teeth against the second set of teeth.  

Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver, in order to further secure the bulb in position and prevent dislodgement.

Re claim 17: Adams fails to teach when the first set of teeth are engaged with the second set of teeth, the first arm and the second are aligned with each other and overlap each other, wherein the first set of teeth and the second set of teeth disengage from each by moving the first arm out of alignment with the second arm so that the first arm does not overlap with the second arm.  
Toro teaches when the first set of teeth (first teeth) are engaged with the second set of teeth (second teeth), the first arm and the second are aligned with each other and overlap each other (see description), wherein the first set of teeth (first teeth) and the second set of teeth (second teeth) disengage from each by moving the first arm out of alignment with the second 
Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth where the first set of teeth ratchet over the second set of teeth to increase a force applied by the first arm on the first side of the light bulb receiver and to increase a force applied by the second arm on the second side of the light bulb receiver, in order to further secure the bulb in position and prevent dislodgement.

Re claim 18: Adams teaches a lighting attachment system, comprising: a body (clip 1 has body for holding decorative lights; abstract, fig. 1) having a proximal end (proximal end 4, fig. 1) and a distal end (distal end at top of 23, fig. 2); an attachment member (clamping arm 24 and leg 20, fig. 2) disposed at the proximal end of the body (end of 24) for removably attaching the body (1) to a structure (structure clamped between 20 and 24, fig. 2); and a light bulb receiver (portion of 2 holding 10, fig. 7) configured to receive a light bulb (10, fig. 7) for illumination; and a light bulb receiver coupling member (2, fig. 1) disposed at the distal end of the body (distal end at top of 23, fig. 1), wherein the light bulb receiver coupling member (2) comprises: a first arm (7, fig. 1) for engaging a first side of a light bulb receiver (2), a second arm (8, fig. 1) for engaging a second side of the light bulb receiver (2) opposite the first side of the light bulb receiver (see fig. 1).

Therefore, in view of Toro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light bulb receiver coupling member of Adams by adding a first set of teeth disposed on an end of the first arm, a second set of teeth disposed on an end of the second arm and for engaging with the first set of teeth to secure the first arm against the first side of the light bulb receiver and the second arm against the second side of the light bulb receiver, in order to further secure the bulb in position and prevent dislodgement.
  
Re claim 19: Adams teaches the light bulb receiver (portion of 2 holding 10) is one light bulb receiver of two or more light bulb receivers electrically coupled to each other via a wired strand (string of lights, see Col. 4 lines 50-60).  

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holbrook (US 6,347,780), Huang (US 6,305,828), Protz, Jr. (US 5,609,415), Felt (US 2019/0257502), Felt (US 2018/0245733), Schreiber et al. (US 2018/0017240) disclose a similar light attachment system. Webpage of Toro Ratchet Clamp (URL: https://www.toro.com.au/product/toro-ratchet-clamps?c3=fittings-4&c4=clamps published on May 24, 2017 provided by Wayback Machine).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ZHENG SONG/Primary Examiner, Art Unit 2875